Citation Nr: 0018556	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-52 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot and 
ankle disability secondary to radiation therapy for plantar 
warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945 and from September 1947 to September 1954.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1993 rating decision by the Des Moines, Iowa RO.

In March 1993, a hearing was held at the Des Moines, Iowa RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
Chicago, Illinois RO is currently handling the veteran's 
appeal.

The Board notes that in a written statement received by the 
RO in June 2000, the veteran withdrew the issue of service 
connection for gastrointestinal disability from appellate 
status.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  The veteran's claim that he has a bilateral foot and 
ankle disability related to radiation therapy for plantar 
warts received during military service is accompanied by 
medical evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
bilateral foot and ankle disability secondary to radiation 
therapy for plantar warts is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
bilateral foot and ankle disability secondary to radiation 
therapy for plantar warts is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from May 1942 to October 
1945 and from September 1947 to September 1954.  Available 
service medical records, though damaged by fire, show that 
the veteran's was referred to a surgical clinic for a wart 
recheck in November 1949.  The remaining available service 
medical records are negative for treatment of plantar warts 
with radiation therapy.  

In 1992, the veteran filed a claim for service connection for 
a bilateral foot and ankle disability.  He stated that he was 
experiencing pain, numbness and swelling in his feet and 
ankles due to radiation therapy received for plantar warts 
during service.

VA and private treatment records and examination reports 
dated from 1976 to 1998 note the veteran's ongoing complaints 
of pain, numbness and swelling in his feet and ankles.  In a 
July 1995 VA treatment report, the VA examiner noted the 
veteran's complaints of bilateral foot pain and "burning" 
up to the ankles.  A history of radiation to the feet for 
plantar warts in the 1940s was noted.  Assessment included 
foot pain.  The examiner stated that this was "probably 
iatrogenic neuropathy [secondary] to radiation exp[osure]."

In a February 1999 opinion, a VA dermatologist stated that 
"radiation therapy was widely used for many dermatologic 
conditions during the 1940's, including warts, acne, and 
eczema, among others. . . . It is conceivable that such 
equipment could have been available in a field unit at that 
time."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral foot and ankle disability.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or " possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19 (1993).

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  As explained below, the Board finds 
that the appellant's claim for service connection for a 
bilateral foot and ankle disability is well grounded.

In this case, the veteran's report that he underwent 
radiation therapy for plantar warts in service is acceptable 
for the purpose of ascertaining whether the claim is well 
grounded.  Furthermore, there is competent medical evidence 
that the veteran has a bilateral foot and ankle disability at 
present, and that disability is related to his military 
service.  In view of this evidence, it may at least be said 
that the veteran has presented a plausible claim for service 
connection.  Accordingly, the Board concludes that the 
veteran's claim for service connection is well grounded.  
Caluza, supra.  However, for the reasons set forth in the 
remand below, additional development is warranted in 
compliance with VA's duty to assist the veteran with this 
well-grounded claim. 38 U.S.C.A. § 5107(a) (1999).


ORDER

The claim of entitlement to service connection for a 
bilateral foot and ankle disability secondary to radiation 
therapy for plantar warts is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
bilateral foot and ankle disability secondary to radiation 
therapy for plantar warts is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In reviewing the record, including a statement submitted by 
the veteran in June 1992, the Board notes that the veteran 
has alleged that he received treatment for foot pain in 1946 
from Dr. Claude I. Ellis.  The Board notes that the treatment 
reports from the years immediately following the veteran's 
discharge from his first period of service in 1945 were never 
requested and are not incorporated in the available record.  
Such treatment reports are pertinent to the resolution of the 
issue on appeal.

In addition, the evidence of record indicates that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits in 1980.  It is noted that the SSA 
determination and all of the evidence relied upon in making 
that determination is not included in the record.  Because 
the United States Court of Appeals for Veterans Claims has 
made it clear that Social Security records are relevant to 
claims for disability compensation and that not only the 
decision of that agency but also the records considered in 
arriving at the decision must be obtained, see Masors v. 
Derwinski, 2 Vet. App. 181 (1992), the RO should make an 
attempt to obtain the records.

The Board notes that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The duty to assist requires that VA 
base disability determinations upon the most complete 
evaluation of the claimant's condition that can feasibly be 
constructed and obtaining opinion's regarding whether current 
disability may be related to service.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Under the circumstances of this 
case, further development is required to ascertain the nature 
and etiology of the veteran's bilateral foot and ankle 
disability.

The case is consequently REMANDED for the following action:

1.  After obtaining the necessary 
releases, the RO should contact Dr. 
Claude I. Ellis and request copies of all 
medical records concerned with treatment 
of the veteran for the years immediately 
following his discharge from his first 
period of service in 1945.  Any records 
obtained by the RO should be associated 
with the veteran's claims folder.

2.  The RO should contact the Social 
Security Administration in order to 
obtain copies of that agency's decision 
with respect to the appellant's claim for 
disability benefits and all medical 
records considered in arriving at that 
decision.

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
neurologist.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination so that the pertinent aspects 
of the veteran's medical history may be 
reviewed.  All indicated special tests 
should be completed.  The examiner's 
report should describe in detail the 
veteran's current neurological symptoms 
in the feet and ankles, as well as 
pertinent clinical and laboratory 
findings and diagnoses of any 
neurological disorder found to be present 
in the feet and ankles.  The examiner 
should be asked specifically to consider 
whether it is at least as likely as not 
that any neurological disorder found to 
be present is related to the radiation 
therapy for plantar warts received by the 
veteran during his military service.  The 
opinion should be supported by reference 
to pertinent evidence in the claims file.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



